        Case 4:15-cr-00039-MW-MAF Document 59 Filed 09/17/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

UNTIED STATES OF AMERICA,

v.                                                            Case No. 4:15cr39-MW/MAF

JOHN ALBERT PEARSON,

     Defendant.
___________________________/

                          ORDER ACCEPTING AND ADOPTING
                           REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 57. Upon consideration, no objection having

been filed by the parties,1

        IT IS ORDERED:

        The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The Motion to Vacate, Set Aside,

or Correct Sentence, as supplemented, ECF Nos. 45 and 52, is DENIED. A

Certificate of Appealability is DENIED.” The Clerk shall also close the file.

       SO ORDERED on September 17, 2020.

                                                     s/ MARK E. WALKER
                                                     Chief United States District Judge

1
 Defendant has failed to keep the Clerk’s office informed of his recent mailing address. A search of the BOP
Inmate Locater revealed Defendant is not in federal custody.
